IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 2, 2007

                                     No. 06-40267                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

JUVENTINA VARGAS-ROJAS

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                          USDC No. 5:05-CR-1175-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       This is an appeal in a criminal case. A jury convicted Defendant-Appellant
Juventina Vargas-Rojas (“Rojas”) pursuant to 18 U.S.C. § 2 for two counts of
aiding and abetting the following crimes: (1) possession with intent to distribute
a quantity in excess of 50 kilograms of marihuana, in violation of 21 U.S.C. §
841; (2) and importation into the United States of a quantity in excess of 50
kilograms of marihuana, in violation of 21 U.S.C. §§ 951, 960. Rojas appeals and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-40267

seeks a new trial on the basis of newly discovered evidence. We affirm and order
counsel to show cause why sanctions should not be imposed.
      We review the denial of a motion for a new trial for abuse of discretion
standard. Vogler v. Blackmore, 352 F.3d 150, 154 (5th Cir. 2003). However, in
this case, there is nothing to review; the record does not establish that Rojas
moved for a new trial in the District Court. Thus, Rojas can point to no error or
abuse of discretion by the District Court. On appeal, Rojas may not move for a
new trial on the basis of newly discovered evidence in the first instance. See
Fed. R. Crim. P. 33 (setting forth the rule governing motions for new trial with
reference to the District Court only); Wells Real Estate, Inc. v. Greater Lowell
Board of Realtors, 820 F.2d 803, 811 (1st Cir. 1998) (A “motion for new trial
must be made in the first instance before the trial court... .”). If Rojas wished to
move for a new trial, she should have done so in the District Court.
      Setting aside Rojas’ failure to move for a new trial in the District Court,
her brief on appeal is fatally non-compliant with Fed. R. App. P. 28. The brief
specifies neither the legal basis of our jurisdiction nor the standard of review.
It contains no statement of facts and virtually no record citations. And there is
not a single citation of law. Thus, we cannot address Rojas’ request for a new
trial because Rojas “provides no legal argument in [her] brief that indicates the
basis for [her] contention.” United States v. Tomblin, 46 F.3d 1369, 1376 n.13
(5th Cir. 1995) (citing Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (holding
that issues not argued are abandoned)).
      In light of the foregoing, we AFFIRM the judgment below and ORDER
George V. Garcia, Rojas’ trial and appellate counsel, to show cause why we
should not sanction him for failing to comply with Fed. R. App. P. 28. Garcia
shall have 30 days from the date of this opinion to file a response. See Fed. R.
App. P. 46(c).
AFFIRMED.

                                         2